Mr. Justice Gabbert
delivered the opinion of the court:
The only question necessary to determine that is presented by this appeal, is, whether or not a tax deed issued upon a certificate of sale of property to *417the county for delinquent taxes assigned by the county clerk to the grantee in. the tax deed more than three years after the date of the tax sale, is valid. In Lovelace v. Tabor Mines & Mills Co., 29 Colo. 62, and Carnahan v. The Sieber Cattle Co., 34 Colo. 257, it was held that the county clerk has no authority after the expiration of three years from the date of a tax sale, to assign a certificate of purchase of land sold for delinquent taxes and bid in by the treasurer for the county, and, in the Carnahan case, that a tax deed issued thereon is invalid.
The judgment of the district court, based upon the facts, established by the pleadings, and the evidence, was in accordance with these rulings, and it will, therefore, stand affirmed. Affirmed.
Chief Justice Steele and Mr. Justice Hill concur.